Order, so far as appealed from, unanimously modified by reducing the allowance for commissions to $71.59; by striking from the order all interest on commissions not withdrawn; by striking from the order the allowance of $80 for the preparation of inventories and accounts; by striking from the order the allowance of $1,405.05 for disbursements and reducing the said allowance made in the order for disbursements to $365.38; and by reducing the allowance for legal services to $500, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.